Title: To Thomas Jefferson from Robert Smith, 26 January 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Department 26th Jany 1808
                  
                  The enclosed communication from the Mayor of New York I have just received—And I have to state to you that consistently with the limitations of the Acts of Congress in relation to the number of seamen to be employed by the Executive the Navy Department cannot employ or allow pay however small that pay may be to more men than are now in service, and that therefore we are not authorized by Law to accede to the proposition of the Corporation of New York
                  I have the honor to be with great respect Sir 
                  
                  
                     Rt Smith 
                     
                  
               